Citation Nr: 1416261	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  13-06 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received to reopen claims for service connection for posttraumatic stress disorder (PTSD), and depression and addictive behavior secondary to PTSD.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and addictive behavior.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1980 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issue of entitlement to service connection has been restyled to better reflect the evidence and the Veteran's stated interests. 

The Veteran testified before the undersigned Veterans Law Judge during a July 2013 videoconference hearing.  A transcript is associated with the claims file.

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.

The issue of entitlement to service connection for a traumatic brain injury (TBI) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board lacks jurisdiction over it and refers it to the AOJ for appropriate action.  

The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2001 rating decision most recently denied the claims for service connection for PTSD, depression secondary to PTSD, and addictive behavior secondary to PTSD, citing a lack of a verified stressor and a PTSD diagnosis; attempts to notify the Veteran of his appellate rights were returned unopened and the Veteran failed to notify the VA of his current address.

2.  VA treatment notes from February 2012 were received after the December 2001 rating decision, relate to an unestablished fact necessary to substantiate, and raise a reasonable possibility of substantiating, the claims for service connection for PTSD, depression secondary to PTSD, and addictive behavior secondary to PTSD.


CONCLUSIONS OF LAW

1.  The Veteran abandoned his January 2001 claims for service connection for PTSD, depression secondary to PTSD, and addictive behavior secondary to PTSD and the December 2001 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.158, 3.160(d), 20.200, 20.1103 (2013).

2.  New and material evidence was received since the December 2001 rating decision to reopen the claims for service connection for PTSD, depression secondary to PTSD, and addictive behavior secondary to PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


ORDER

The claims for service connection for PTSD, depression secondary to PTSD, and addictive behavior secondary to PTSD are reopened.

REMAND

While the record contains evidence suggesting that a VA psychiatrist diagnosed the Veteran with PTSD in April 2011, it is unclear whether the PTSD diagnosis is related to any of the stressors raised by the Veteran in his claim for service connection.  See Feb. 2012 Lebanon VAMC Treatment Notes. 

Further, VA treatment notes indicate that the Veteran was given several additional diagnoses; however, the record does not contain any nexus opinions regarding whether they are related to the Veteran's active service.  See June 2011 Lebanon VAMC Treatment Notes.

Accordingly, the case is REMANDED for the following action:

1. First, provide the Veteran with the required notice for secondary service connection.

2. Second, contact the Veteran regarding whether and where he received any mental health-related treatment from January 1983 to November 1998 and during any periods of incarceration.  

3. Third, obtain any outstanding treatment records, including from VA, the Harrisburg Vet Center, Camp Hill CBOC, Hudson Valley HCS, Lebanon VAMC, Martinsburg VAMC, and Philadelphia VAMC dated since January 2010, and from Harrisburg Hospital dated since January 1989.  Please also obtain any treatment records identified by the Veteran as evidence of treatment from January 1983 to November 1998 or during any periods of incarceration.
4. 
Fourth, conduct any additional development necessary to verify the Veteran's claimed stressors.  The Veteran has cited several stressors that occurred during his service with the Multinational Force in Lebanon from September 29, 1982, to October 30, 1982.  These stressors include being assaulted by Lebanese soldiers who suspected him of being a terrorist with the Palestine Liberation Organization (PLO); fearing for his life while attached to a sniper unit stationed on the roof of a building in Beirut; and accidentally shooting a small child while attached to the same sniper unit on the roof of a building.  The Veteran also identified an in-service personal assault by a corporal in July 1982 while he was sailing to Beirut on the U.S.S. Nashville.  

Please consider the Veteran's service with the Multinational Force in Lebanon to be combat service.  In addition, please note that service personnel records (SPRs) indicate the Veteran was involved in a fist fight with a corporal in July 1982 and that service treatment records (STRs) reveal an injury to the top of the Veteran's head in August 1981 and bite marks and injuries to the back and side of the Veteran's head on an undated occasion.

5. Fifth, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any acquired psychiatric disorder.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS that is not already of record.  The examiner should review this Remand and the claims file and perform all indicated studies. 

The examiner should determine whether the Veteran currently has, or had during the period on appeal (since December 4, 2009), any acquired psychiatric disorder, to include PTSD; depression; mood disorder, NOS; a psychotic disorder, NOS; major depression with psychotic features; and a personality disorder, NOS, with antisocial traits.  If the examiner finds it is not possible to determine with certainty whether the Veteran has had any of the above disabilities, please provide a clear medical explanation and rationale.

If the examiner finds the Veteran does have, or had at any point since December 4, 2009, an acquired psychiatric disorder, the examiner MUST provide an opinion, based on examination results and the record, regarding:

a) whether any psychiatric disorder clearly and unmistakably (it is medically undebatable) preexisted the Veteran's January 1980 enlistment into service.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

b) whether any preexisting psychiatric disorder was clearly and unmistakably (it is medically undebatable) not permanently aggravated beyond its natural progression by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disease).  

If
 the examiner does not find clear and unmistakable evidence that any diagnosed psychiatric disorder preexisted service and was not aggravated in service, the examiner MUST provide an opinion regarding:

c) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has an acquired psychiatric disorder that is etiologically related to his active service; 

If PTSD is diagnosed, the examiner should provide an opinion, based on examination results and the record, regarding:

d) whether it is at least as likely as not (a 50 percent or greater probability) that any current PTSD is etiologically related to any verified or credible stressor that occurred during active service.  Please indicate whether each identified stressor is sufficient to support a PTSD diagnosis and indicate which stressors provide the basis for a PTSD diagnosis.  

e) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has an acquired psychiatric disorder that is proximately due to, or alternatively, aggravated (chronically worsened) by any diagnosed PTSD.


f) If a personality disorder is diagnosed, the examiner MUST discuss whether there is any evidence of a superimposed disease or injury in service that resulted in an additional current psychiatric disorder;

g) If a psychosis listed under 38 C.F.R. § 3.384 (2013) is diagnosed, the examiner MUST provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the psychosis was manifest to a compensable degree within one year of the Veteran's January 1983 separation from service.

All opinions MUST consider the Veteran's lay testimony, and any buddy statements of record, regarding the onset and duration of his symptoms.  Please also provide the basis for any diagnosis and a complete medical rationale for any opinion. 

6. Sixth, then the RO or AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


